I am of the opinion that, when the steamship company permitted the dog to be taken from the hold, where it was required to be kept, to that part of the vessel which was provided for the use of passengers, it was under the duty of exercising reasonable care to see that the animal did not inflict injuries upon its passengers; that, when it permitted the owner of the dog to take it for an excursion upon the deck, it made the owner its agent for that purpose; that, upon such excursion, the act of the owner in leaving the dog tied to the ship's rail became the act of the company; and that, the owner having been found to be negligent in that respect, the steamship company became liable for the damages done by the dog.
I dissent.
BLAKE, C.J., concurs with STEINERT, J. *Page 503